Citation Nr: 0636922	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  99-03 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of separate disability 
ratings-100 percent for loss of use of both lower 
extremities, 100 percent for neurogenic bowel, 20 percent for 
bladder dysfunction, 20 percent for loss of sexual function, 
and 20 percent for loss of motor function in the middle and 
lower chest-for residuals of a vertebral fracture, reduced to 
a single 100 percent disability rating for vertebral fracture 
with cord involvement, to include the issue of whether the 
reduction in rating was proper.

2.  Entitlement to restoration of special monthly 
compensation for loss of use of a creative organ, to include 
the issue of whether the reduction in rating was proper.

3.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities at 
levels or with complications preventing natural knee action 
with prosthesis in place, to include the issue of whether the 
reduction in rating was proper.

4.  Entitlement to restoration of special monthly 
compensation for loss of use of both lower extremities with 
additional disability (neurogenic bowel) independently 
ratable at 100 percent, to include the issue of whether the 
reduction in rating was proper.

(Vacatur of a February 17, 2006, Board of Veterans' Appeals 
(Board) decision regarding the appellant's restoration claims 
is the subject of a separate Board decision issued this same 
date.)


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to April 
1979.

The instant appeal arose from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied the aforementioned 
restoration claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required to accord due process.  In a February 
17, 2006, decision, the Board denied the veteran's 
restoration claims.  In May 2006, the veteran filed a request 
for the Board to reconsider its decision based on the fact 
that the Board decision had not taken into consideration his 
fully favorable October 2002 Social Security Administration 
(SSA) disability determination.  The 2002 SSA decision found, 
contrary to an earlier SSA decision that had terminated his 
benefits in 1997, that the veteran had been continuously 
entitled to SSA benefits since 1978.  

The record reveals that the veteran had notified VA that he 
was in receipt of SSA benefits during a 1997 hearing.  That 
same year, a report of contact from the veteran's ex-wife 
also indicated he was in receipt of SSA disability benefits.

The 2006 Board decision regarding the appellant's restoration 
claims has been vacated as failure to consider these records 
was a denial of due process.  

Accordingly, the case is REMANDED for the following action:

1.  Develop all records with regard to the 
veteran from the SSA, including the 2002 
SSA decision indicating the basis for the 
award of SSA benefits.

2.  Ensure that the notification 
requirements, particularly those referable 
to disability ratings and effective dates, 
are fully complied with and satisfied.  
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

3.  Readjudicate the veteran's restoration 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
attorney should be issued an SSOC which 
addresses all relevant actions taken on 
the claim(s), to include a summary of the 
evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


